[Cite as Williams v. Williams, 2013-Ohio-5156.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



KELLY WILLIAMS                                    :   JUDGES:
                                                  :   Hon. Sheila G. Farmer, P.J.
        Plaintiff-Appellee                        :   Hon. John W. Wise, J.
                                                  :   Hon. Craig R. Baldwin, J.
-vs-                                              :
                                                  :
MICHAEL WILLIAMS                                  :   Case No. 2013CA00093
                                                  :
        Defendant-Appellant                       :   OPINION




CHARACTER OF PROCEEDING:                              Appeal from the Court of Common
                                                      Pleas, Family Court Division, Case
                                                      No. 2007 DR 00295


JUDGMENT:                                             Reversed and Remanded




DATE OF JUDGMENT:                                     November 18, 2013




APPEARANCES:

For Plaintiff-Appellee                                For Defendant-Appellant

DAVID E. BUTZ                                         GERALD B. GOLUB
4774 Munson Street, NW                                1340 Market Avenue, North
P.O. Box 36963                                        Suite 1
Canton, OH 44735-6963                                 Canton, OH 44714
Stark County, Case No. 2013CA00093                                                      2

Farmer, P.J.

      {¶1}     On September 30, 2000, appellant, Michael Williams, and appellee, Kelly

Williams, were married. Three children were born of the marriage. On March 8, 2007,

appellee filed a complaint for divorce. By decree of divorce filed January 3, 2008, the

parties were granted a divorce. Incorporated into the decree was the parties' shared

parenting plan which provided for a deviation from the child support guidelines, requiring

appellant to pay $180.00 per month per child or $540.00 per month. The parties filed

another shared parenting plan on February 23, 2009 containing the same child support

amount.

      {¶2}     On September 18, 2012, an administrative hearing on the issue of child

support was held upon appellant's request. In a report filed September 28, 2012, the

hearing officer recommended the modification of child support to $1,199.08 per month

with insurance or $1,200.04 per month plus a cash medical of $189.83 per month

without insurance. Appellant filed objections.

      {¶3}     A hearing before a magistrate was held on January 10, 2013.             By

judgment entry filed January 25, 2013, the magistrate deviated from the child support

guidelines, ordering appellant to pay child support in the amount of $854.00 per month

with insurance or $786.47 per month plus a cash medical of $188.00 per month without

insurance. Appellee filed objections.

      {¶4}     A hearing before the trial court was held on April 12, 2013. By judgment

entry filed April 22, 2013, the trial court corrected the magistrate's decision on the

calculation of the deviation only, and ordered appellant to pay child support in the
Stark County, Case No. 2013CA00093                                                         3


amount of $924.43 per month with insurance or $873.36 per month plus a cash medical

of $212.58 per month without insurance.

         {¶5}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                               I

         {¶6}   "THE COURT ERRED IN NOT ADOPTING THE MAGISTRATE'S

DECISION OF JANUARY 25, 2013 WHICH WAS NOT REQUIRED TO ENUMERATE

FINDING OF EVERY FACTOR FOR A DEVIATION OF THE AMOUNT OF CHILD

SUPPORT TO BE PAID AND BY NOT PROPERLY TAKING INTO CONSIDERATION

ALL FACTORS CONSIDERED."

                                              II

         {¶7}   "THE COURT ERRED IN NOT COMPLYING WITH SECTION 3119.24

OHIO REVISED CODE BY NOT MAKING A DETERMINATION THAT THE AMOUNT

OF CHILD SUPPORT WOULD BE UNJUST OR INAPPROPRIATE AND WOULD NOT

BE IN THE BEST INTEREST OF THE CHILD, AND FINDINGS OF FACT

SUPPORTING ITS DETERMINATION."

                                              II

         {¶8}   We shall address Assignment of Error II first as it is dispositive of the

appeal. Appellant claims the trial court erred in failing to comply with R.C. 3119.24. We

agree.

         {¶9}   In its judgment entry filed April 22, 2013, the trial court found and ordered

the following, respectively:
Stark County, Case No. 2013CA00093                                                    4


              The Magistrate found that there was no change of circumstances

       except the increase in Defendant's income. The child support guideline

       worksheet is correct as presented but has no deviation calculation.

       Therefore the Court should have used the same deviation calculation as

       previously agreed to, and used, by the parties.       This calculation is as

       follows: $15,280.34 - $4,187.20 = $11,093.14 / 12 = $924.43.           There

       should be no deviation of the cash medical as the justification for the

       deviation in part relies on health insurance provided by father.

              The Magistrate's Decision is corrected for the calculation of the

       deviation only. The Objection granted in part. Defendant ordered to pay

       child support in the amount of $924.43 per month total for the three

       children, plus processing fees with insurance, and $873.36 per month total

       plus process fees, without insurance. Cash medical ordered at $212.58

       plus processing fees. All remaining portions of the Magistrate decision are

       affirmed. It is so ordered.



       {¶10} Both the magistrate and the trial court granted a deviation from the child

support guidelines. The magistrate based his decision on the "abbreviated worksheet"

attached to his judgment entry, whereas the trial court employed a deviation calculation

as previously agreed to by the parties in their original shared parenting plan.

       {¶11} R.C. 3119.24 governs child support under shared parenting orders and

states the following in pertinent part:
Stark County, Case No. 2013CA00093                                                      5


             (A)(1) A court that issues a shared parenting order in accordance

      with section 3109.04 of the Revised Code shall order an amount of child

      support to be paid under the child support order that is calculated in

      accordance with the schedule and with the worksheet set forth in section

      3119.022 of the Revised Code, through the line establishing the actual

      annual obligation, except that, if that amount would be unjust or

      inappropriate to the children or either parent and would not be in the best

      interest of the child because of the extraordinary circumstances of the

      parents or because of any other factors or criteria set forth in section

      3119.23 of the Revised Code, the court may deviate from that amount.

             (2) The court shall consider extraordinary circumstances and other

      factors or criteria if it deviates from the amount described in division (A)(1)

      of this section and shall enter in the journal the amount described in

      division (A)(1) of this section its determination that the amount would be

      unjust or inappropriate and would not be in the best interest of the child,

      and findings of fact supporting its determination.



      {¶12} Neither the magistrate nor the trial court stated with particularity the

reasons for the deviation. Although it might be argued that the original shared parenting

plan is sufficient, we find given the change of circumstances, it is not. The matter is

reversed and remanded for findings under R.C. 3119.24.

      {¶13} Assignment of Error II is granted.
Stark County, Case No. 2013CA00093                                                 6


                                          I

      {¶14} This assignment challenges the trial court's determination on the amount

of child support. Based upon our reversal and remand in Assignment of Error II, this

assignment is moot.

      {¶15} The judgment of the Court of Common Pleas of Stark County, Ohio,

Family Court Division is hereby reversed and the matter is remanded to said court for

findings under R.C. 3119.24.

By Farmer, P.J.

Wise, J. and

Baldwin, J. concur.




                                          _______________________________
                                          Hon. Sheila G. Farmer




                                          _______________________________
                                          Hon. John W. Wise




                                          _______________________________
                                          Hon. Craig R. Baldwin



SGF/sg 116
[Cite as Williams v. Williams, 2013-Ohio-5156.]


                    IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT



KELLY WILLIAMS                                    :
                                                  :
        Plaintiff-Appellee                        :
                                                  :
-vs-                                              :       JUDGMENT ENTRY
                                                  :
MICHAEL WILLIAMS                                  :
                                                  :
        Defendant-Appellant                       :       CASE NO. 2013CA00093




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Stark County, Ohio, Family Court Division is

reversed and the matter is remanded to said court for findings under R.C. 3119.24.

Costs to appellee.




                                                  _______________________________
                                                  Hon. Sheila G. Farmer



                                                  _______________________________
                                                  Hon. John W. Wise



                                                  _______________________________
                                                  Hon. Craig R. Baldwin